 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RANDALL MCBRIDE,                                   No. 1:19-cv-00482-DAD-EPG (HC)
12                      Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION, GRANTING
14   D. SHINN,                                          RESPONDENT’S MOTION TO DISMISS,
                                                        AND DENYING PETITIONER’S MOTION
15                      Respondent.                     TO PROCEED TO MERITS
16                                                      (Doc. No. 26)
17

18           Petitioner Randall McBride is a federal prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rules 302 and 304.

21           On July 22, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that respondent’s motion to dismiss be granted, petitioner’s motion to proceed to

23   the merits be denied; and that petitioner’s § 2241 petition be construed as a motion to vacate, set

24   aside, or correct the sentence under 28 U.S.C. § 2255. (Doc. No. 26.) The findings and

25   recommendations were served on the parties and contained notice that any objections were to be

26   filed within thirty (30) days of the date of service of that order. To date, the parties have filed no

27   objections, and the time to do has since passed.

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendation to be supported by the record and proper analysis.

 4          Accordingly:

 5          1.      The July 12, 2019 findings and recommendations (Doc. No. 26) are adopted;

 6          2.      Respondent’s motion to dismiss (Doc. No. 22) is granted;

 7          3.      Petitioner’s motion to proceed to the merits (Doc. No. 23) is denied;

 8          4.      Within twenty-one (21) days from the date of service of this order, petitioner shall

 9                  notify the court whether he would like to:

10                  a.     have his § 2241 petition construed as a § 2255 motion, which would be

11                         subject to a one-year limitation period and restrict his ability to file a

12                         “second or successive” § 2255 motion; OR

13                  b.     voluntarily dismiss the instant action without prejudice to the refiling of his

14                         claims in a motion brought pursuant to 28 U.S.C. § 2255.

15          5.      If petitioner fails to notify the court, the instant habeas action will be dismissed

16                  without prejudice to petitioner refiling his claims in a § 2255 motion.

17   IT IS SO ORDERED.
18
        Dated:     November 5, 2019
19                                                         UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
